               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                :   CRIMINAL NO. 1:17-CR-269
                                         :
            v.                           :   (Chief Judge Conner)
                                         :
MAURICE LACKEY,                          :
                                         :
                   Defendant             :

                                     ORDER

      AND NOW, this 2nd day of December, 2019, upon consideration of the

motion (Doc. 121) in limine filed by defendant Maurice Lackey (“Lackey”), and for

the reasons stated in the accompanying memorandum, it is hereby ORDERED that:

      1.    Lackey’s motion (Doc. 121) in limine is GRANTED.

      2.    Evidence of Lackey’s prior convictions identified in the government’s
            notice (Doc. 114) shall be inadmissible at trial, without prejudice to
            counsel’s right to seek its admission at trial.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
